ORDER
The Disciplinary Review Board having filed its decision with the Court on March 14,1995, recommending that MARC J. GORDON of SPRINGFIELD, who was admitted to the bar of this State in 1959, be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (failure to act with reasonable diligence), RPC 1.4(a) (failure to keep client informed) and RPC 1.16(d) (failure to return file to client), and good cause appearing;
It is ORDERED that MARC J. GORDON is hereby reprimanded; and it is further
ORDERED that- the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.